Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4, 5, 7, 9, 10 & 12-15 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed 27 SEP 21.  The amendment and arguments found on pages 5-8 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
	
Wolf (US 3,666,991) teaches a protection device for a high voltage transformer wherein the transformer is protected against a ferroresonance fault which is relevant to Applicant’s invention.  However, the reference does not teach all of the features of the independent claim. 
	
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a protection circuit for a medium voltage or high voltage transformer comprising all the features as recited in the claims and in combination with the measurement device being connected to the sensing device and the measurement device is configured to measure a plurality of parameters sensed by the sensing device, wherein the plurality of parameters comprises at least a voltage measured across the sensing device and a current flowing through the primary winding of the voltage transformer derived from the voltage measured across the sensing device and a resistance of the sensing device; wherein the protection circuit is configured to perform an analysis of the measured plurality of parameters sensed by the sensing device, the analysis comprising a current magnitude analysis and a waveform analysis to determine an occurrence 

Claims 4, 5, 7, 9, 10 & 12-15 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Scott Bauer/Primary Examiner, Art Unit 2839